Citation Nr: 1100081	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to January 
1946.  Among his awards and decorations, he is the recipient of 
the Combat Infantry Badge.    

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a hearing loss disability as defined by VA 
regulation.

2.  The Veteran was exposed to acoustic trauma in service and has 
since experienced continuous symptoms of decreased hearing and 
tinnitus.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).   Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Veteran's service treatment records, 
with the exception of his Form DD-214, were unavailable and 
appear to have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this situation, in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis 
has been undertaken with this heightened duty in mind. The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).

Turning to the first element necessary for service-connection, 
that of a current disability, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 
(2010).
In this case, as a result of a January 2009 VA audiology exam, 
the Veteran was diagnosed with bilateral sensorineural hearing 
loss as defined by VA purposes.  Not only did his auditory 
thresholds meet the statutory criteria, but his speech 
recognition scores were 84 percent for the right ear and 68 
percent for the left ear.  As such, the Veteran has a bilateral 
hearing loss disability as defined by 38 C.F.R. §3.385. 

Moreover, the Veteran stated that he experiences recurrent 
symptoms of tinnitus.  Although he denied having any current 
symptoms of tinnitus at the time of the January 2009 VA 
examination, he explained that he has occasionally experienced 
ringing in the ears, off and on, since service.  Significantly, 
the VA examiner merely reported that the Veteran "did not report 
tinnitus today."  Emphasis added.  The Board therefore finds 
that, with regard to both hearing loss and tinnitus, the evidence 
demonstrates a present disability, meeting the first requirement 
for the establishment of service connection.  See Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board reiterates that service treatment records are unavailable 
for review in this case.   However, it is important to note that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, there is no dispute that Veteran is competent to 
report symptoms of decreased hearing and ringing in the ears that 
he experiences because this requires only personal knowledge as 
it comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  Similarly, his sister is competent 
to testify to behaviors that she observed, such as witnessing the 
Veteran request that others repeat themselves on a more frequent 
basis.  As such, the Board finds each to be competent witnesses 
as to their respective observations.

The Board also finds these statements to be credible, as there is 
internal consistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran 
has consistently reported that his symptoms began in service.  
For example, in a May 2009 statement, he indicated that he had 
diminished hearing upon separation from service but did not seek 
treatment because he did not want to be seen wearing hearing aids 
at a young age.  This is consistent with his February 2008 claim 
for benefits, which noted that, although his hearing problems and 
tinnitus began in June 1945, he did not seek treatment until 
January 1975.  

The Veteran's statements are also consistent with other evidence 
of record.  In this regard, the Veteran's DD-214, the only 
service record available for review, reflects that the Veteran 
was awarded a Combat Infantry Badge and that he was a Marksman 
with both the rifle and the combine.  This information is 
consistent with his history of exposure to artillery fire, 
grenades, explosions, etc. during service.  Moreover, a March 
2008 statement submitted by his sister noted that he showed signs 
of diminished hearing and had to ask people to repeat themselves 
more often upon his return stateside in 1946.  This information 
is all consistent with the Veteran's reported history of 
continuous symptoms of hearing loss and tinnitus since discharge 
from service.

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting continuity of symptomatology since 
service, especially in light of the heightened duty that exists 
when service records are unavailable, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports the 
establishment of service connection for bilateral hearing loss 
and tinnitus.

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between either of 
his claimed disorders and service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claims for 
bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


